Citation Nr: 0840316	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected patellofemoral syndrome of 
the right knee.  

2.  Entitlement to an initial compensable rating for service-
connected instability of the right knee, prior to November 
29, 2004.  

3.  Entitlement to an initial rating in excess of 20 percent 
for service-connected instability of the right knee since 
November 29, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1999 to 
February 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision.  

In a December 2006 decision, the Board denied the claim of a 
higher initial rating in excess of 10 percent for the 
service-connected patellofemoral syndrome of the right knee.  

The veteran appealed the case to the U.S. Court of Appeals 
for Veteran's Claims (CAVC) and an Order granting a Joint 
Motion for Remand was issued in August 2007.  In compliance 
with the August 2007 Joint Motion for Remand, the Board 
remanded the matter to the RO for further development in 
January 2008.  

In June 2008, an RO decision assigned a separate 20 percent 
rating based on instability for the service-connected right 
knee disability, effective on November 29, 2004, the date of 
the veteran's VA examination that showed an increase in his 
disability.  The Board notes that separate disability ratings 
are possible for arthritis with limitation of motion and 
instability of a knee.  See VAOPGCPREC 23-97.  

Inasmuch as a rating higher than 20 percent for the service-
connected right knee disability is available, and inasmuch as 
a claimant is presumed to be seeking maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.   The service-connected patellofemoral syndrome of the 
right knee is not shown to be manifested by limitation of 
flexion to 30 degrees, limitation of extension to 15 degrees, 
or other findings reflective of ankylosis or ligament or 
cartilage damage.  

3.   Prior to November 29, 2004, the service-connected right 
knee patellofemoral syndrome is shown to have been productive 
of a disability picture that more nearly approximated that of 
moderate patellar subluxation or lateral instability.  

4.  The service-connected right knee disability currently is 
not shown to be manifested by severe recurrent subluxation or 
lateral instability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected patellofemoral syndrome 
of the right knee on the basis of limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5256, 5259, 5260, 
5261, 5262 (2007).  

2.  Prior to November 29, 2004, the criteria for the 
assignment of a separate 20 percent rating for the service-
connected patellofemoral syndrome of the right knee on the 
basis of recurrent subluxation or lateral instability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5257, 5258 (2007).  

3.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected patellofemoral 
syndrome of the right knee based on recurrent subluxation of 
lateral instability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5258 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the September 2003  rating decision on appeal, the RO sent 
the veteran notice letter that addressed the elements and 
evidence required to establish service connection, but not 
the elements and evidence required to establish entitlement 
to a high initial rating.  

The issues in this appeal arise from the veteran's 
disagreement with the initial rating therefore, the courts' 
reasoning in Hartman and Dunlap leads to the conclusion that 
further VCAA notice is not required in this case.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2008 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2008 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make a 
reasonable effort to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2004 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that the VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in January 2008.  Further, the Board's decision 
hereinbelow involves no substantive issue regarding the 
effective date already assigned in this case.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in August 2003, 
November 2004 and May 2008.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected right knee disability.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The September 2003 rating decision granted service connection 
and assigned a 10 percent rating for patellofemoral syndrome 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, effective on February 16, 2003.  

During this appeal, the RO assigned a separate rating of 20 
percent on the basis of patellar subluxation or instability 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, effective on November 29, 2004, the date of the 
veteran's VA examination.  

The Joint Motion for Remand specifically stated that the 
December 2006 Board decision referred to the veteran's left 
knee when the issue on appeal was the veteran's right knee.  
The veteran's patellofemoral syndrome of the left knee is 
already service-connected, but is not the subject of this 
appeal; on review, the Board finds that it incorrectly 
referred to the left knee at one point when it clearly was 
discussing the right knee.  

The August 2007 Joint Motion for Remand also noted that the 
December 2006 decision did not address private medical 
evidence of significant laxity or patellar instability of the 
right knee.  The subsequent June 2008 rating decision 
assigned a 20 percent rating under the provisions of 38 
C.F.R.§ 4.72 including Diagnostic Code 5257, effective on 
November 29, 2004.  

The Board notes that separate disability ratings are possible 
with limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  A noncompensable (no percent evaluation) is assigned 
for flexion limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  In cases of 
flexion limited to 30 degrees, a 20 percent evaluation is in 
order.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg.  A noncompensable evaluation is 
assigned for extension limited to 5 degrees.  A 10 percent 
evaluation is warranted for extension limited to 10 degrees.  
A 20 percent evaluation is in order for extension limited to 
15 degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.  

When evaluating joint disability rated on the basis of 
limitation of motion, Diagnostic Codes 5260 and 5261, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The Board also notes that the service-connected right knee 
disability has been assigned a separate rating under 38 
C.F.R. § 4.71a Diagnostic Code 5257 for instability.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  A 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability of the knee; a 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee; and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability of the knee.  

The Board notes that the terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

At the veteran's August 2003 VA examination, he reported that 
his right knee locked, popped and went numb.  He was told he 
had Osgood-Schlatters.  On examination, his right knee had a 
normal appearance.  There was no effusion; additionally, he 
was subjectively asymptomatic.  

His range of motion was 0 to 135 degrees actively, and he had 
a full range of motion passively.  There was a tender spot on 
the anterior lateral aspect of his knee; there was no joint 
line tenderness.  His collateral and cruciates were intact 
and there was no instability or internal derangement.  

On examination, the right tibial tubercle was mildly 
prominent.  The X-ray studies revealed a normal patellar 
joint and Osgood-Schlatters.  The VA examiner diagnosed 
minimally asymptomatic Osgood-Schlatter's and mild 
patellofemoral syndrome.  

The veteran had a VA examination in November 2004 and 
reported having pain on the medial and inferior of the 
patella.  His knee tightened up when he was in close quarters 
until he could exercise it and loosen it.  His pain generally 
increased in the cold weather; and he had flare-ups when he 
overdid it.  

On examination, the veteran could do several squats but 
stated that if he did more there would be pain.  He could 
walk a mile and run, but it would swell if used excessively.  

On examination, the veteran had full range of motion; he 
hyper extended to 5 degrees and flexed to 140 degrees.  The 
examiner stated that the veteran had subluxation of the 
patella with possible mild chondromalacia.  

A private physician stated in December 2004 that the veteran 
reported having intermittent mechanical symptoms of the knee.  
His knee cap had an unusual feeling, which might be related 
to looseness of the knee cap.  

On examination, the veteran was noted to have significant 
laxity on both sides of his right knee with more lateral 
directed laxity on the right side than on the left.  He had 
notable apprehension on the right side with patellar 
mobilization.  

The private physician opined that the veteran's previous 
diagnosis of patellofemoral syndrome was not consistent in 
this case because he believed that the veteran had the 
possibility of an intraarticular process, such as meniscal or 
condral problem, even a plical band.  

An MRI had not identified a menisical injury, but the 
examiner reported  there certainly could be an occult plical 
band or a chondral problem missed by the MRI.  He also opined 
that the veteran had patellar instability which the veteran 
noticed by a "shifting sensation" of his knee.   

At a May 2008 VA examination, the veteran  reported his 
symptoms were activity-related swelling about the inferior 
aspect of the anterior knee, pain upon prolonged sitting that 
was relieved by straightening and stretching the leg, and the 
feeling of a loose kneecap.  His pain was typically 3 out of 
10, but during flares it was 7 out of 10.  His flares 
occurred 1 to 2 times a week and lasted 1 to 1 1/2 days.  A 
flare-up was precipitated when he kneeled, crawled, ran, 
jumped, stood excessively or walked excessively.  He denied 
having heat, redness or locking, as well as, episodes of 
dislocation or recurrent subluxation.  He reported no impact 
on his daily activities.  

On examination, there was no joint tenderness, heat, or 
redness, swelling or edema.  His gait was within normal 
limits; his shoe wear pattern was normal, and there was no 
abnormal movement or guarding.  He had prominent right tibial 
tubercle, which was not tender.  He had mild tenderness on 
patellar tendon palpation.  

On examination, the veteran's flexion actively was from 0 to 
126 degrees and passively to 128 degrees without pain.  His 
extension actively was to -5 degrees and passively his 
extension was full.  

The veteran's medial collateral ligament and lateral 
collateral ligament testing was normal, bilaterally.  
Repetitive motion of 5 modified knee bends produced pain.  
The examiner stated that the impact of repetition on the 
underlying knee condition was mild to moderate with about a 
25 percent decrement.  

The X-ray studies revealed joint space narrowing between the 
patella and the femur of the right knee.  The VA examiner 
diagnosed the veteran with Osgood-Schlatter disease that was 
old and stable; patellofemoral pain syndrome that was stable, 
chronic and mild to moderately severe; and patellofemoral 
joint instability (subluxation) that was chronic and moderate 
in severity.  

After a careful review of the record, the Board finds that 
the service-connected patellofemoral syndrome of the right 
knee does not warrant a rating higher than 10 percent under 
Diagnostic Codes 5260 or 5261 since he is not shown to have a 
functional loss even with consideration of pain or on 
repetitive motion manifested by flexion limited to 30 degrees 
and extension limited to 15 degrees.  

The Board also notes that there is no showing of knee 
ankylosis (Diagnostic Code 5256) or a dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 
5258).  Neither ligament nor cartilage damage is shown.  

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

Though there was some report of pain in both knees there was 
no medical evidence of limitation of function due to fatigue, 
weakness, pain, or lack of endurance in either knee.  The 
Board finds that the currently assigned 10 percent rating for 
the patellofemoral syndrome of the right knee already 
contemplates any pain on limitation of motion and does not 
warrant an additional rating under DeLuca.   

Prior to November 29, 2004, the Board finds that the evidence 
reflects that the veteran's right knee disability was 
manifested by any recurrent subluxation or lateral 
instability of the femoral-tibial joint itself.  

However, the currently demonstrated patellofemoral joint 
instability or subluxation of moderate severity is shown to 
likely have been present since service.  Thus, a separate 
rating for the service-connected right knee disability is for 
application on the basis of patellar subluxation or 
instability for entire period of this appeal.  

However, given the findings provided by the VA examinations 
and from the private examiner, the Board finds no basis on 
this record for the assignment of a higher rating on the 
basis of severe recurrent subluxation or lateral instability 
of the right knee.  Accordingly, a rating higher than 20 
percent is not warranted.  





ORDER

An initial rating in excess of 10 percent for the service-
connected patellofemoral syndrome of the right knee on the 
basis of limitation of motion is denied.  

Prior to November 29, 2004, an initial rating of 20 percent 
for service-connected patellofemoral syndrome of the right 
knee on the basis of recurrent subluxation or lateral 
instability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial increased rating in excess of 20 percent for the 
service-connected patellofemoral syndrome of the right knee 
on the basis of recurrent subluxation or lateral instability 
is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


